DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 12/02/2021.

By the amendment of 12/02/2021, claims 1, 5, 9, 12, 14, 17 and 18 have been amended. Claims 2-4, 6, 10-11 and 13 have been canceled. Claims 1, 5, 7-9, 12 and 14-20 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7-9, 12 and 14-20 (Remarks 12/02/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 5 recites the limitation: "the accessed video and audio data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1, as amended, recites the limitation: “receiving real-time audio and video data” and “based on the received real-time audio and video data”.  The Examiner will interpret “the accessed video and audio data” as “the received real-time audio and video data” for the sake of the current prosecution.
Claim 7 recites the limitation: “and wherein adjusting sound output by the at least one of the peripheral devices is in response to user input, via the interface, indicating a change in position of the user control associated with the at least one of the peripheral devices”.  There is insufficient antecedent basis for “sound output” and “via the interface” in the claim.  Parent claim 1, as amended, recites the limitation: “real-time audio output” and “a virtual sound engineering dashboard”.  The Examiner will interpret “audio output” as “real-time audio output” and “via the user interface” as “via the virtual sound engineering dashboard” for the sake of the current prosecution.
Claim 8 similarly recites “sound output” and “the interface” and is similarly rejected as claim 7.
Claim 12 similarly recites “accessing video and audio data” and is similarly rejected as claim 5.
Claim 13 similarly recites “sound output” and “accessing video and audio data” and is similarly rejected as claims 5 and 7.
Claim 15 similarly recites “sound output” and “the interface” and is similarly rejected as claim 7.
Claim 16 similarly recites “sound output” and “the interface” and is similarly rejected as claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 14, claim 14 requires the adjusting of audio output to be “based on the accessed video and audio data.” However, parent claim 11 already requires: “adjusting, based on the received real-time audio and video data, real-time audio output”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, 7-9, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silfvast et al. (US 2014/0064519, published 03/06/2014, hereafter “Silfvast”).

Regarding claim 1, Silfvast discloses a virtual sound engineer system (¶11) comprising: 
a mobile device including a processor connected to an interface (¶74: DSSN system node running on computer or mobile device) the processor being configured to: 
in response to receiving a first access code including authorization information (¶64: each user having different permissions for system access, Fig. 8-10, ¶75: access privilege assigned by user name, i.e. access code including authorization information, Bob, Tina, Sam, Pat each have different network locations and authorization permissions), initiate a first remote access digital mixing session (¶26-30: distributed self-scaling network session for remote nodes) by generating a virtual sound engineering dashboard (Fig. 8-10, ¶74: touch screen UI for DSSN mixer system comprising multiple end nodes) to remotely access a first digital mixing console (Fig. 3, ¶36: each of end nodes 302, 304, 306, 308 are digital mixing consoles which are remotely accessed over network 310, ¶63: nodes can be in multiple remote locations simultaneously), wherein the first digital mixing console includes a user application stored on a first user device disposed at a first location (¶63: different locations, ¶52-54: digital mixer of first device), and wherein the first digital mixing console is communicatively coupled to a first plurality of peripheral devices disposed at the first location (¶46: example of plural devices to be plugged into first device, such as microphones or instruments),
 in response to receiving a second access code including authorization information (¶64: each user of the plural node devices having different permissions to access different system 
wherein remotely accessing the first digital mixing console and the second digital mixing console includes receiving real-time audio and video data captured by at least one of the peripheral devices of the first digital mixing console and at least one of the peripheral devices of the second digital mixing console (¶32: DSSN enables exchange of audio signals in substantially real-time, ¶63: DSSN performs functions on plural location simultaneously, including control and exchange of audio and video traffic, ¶67: DSSN system further supports video functionality in real-time) and adjusting, based on the received real-time audio and video data, real-time audio output by a respective one of the at least one of the peripheral devices of the first digital mixing console and the at least one of the peripheral devices of the second digital mixing console (Fig. 8-10, ¶74-77: user of the UI selects a node, either local or over the network, then controls a source, ex. peripheral instrument connected to the node, and makes an adjustment to an audio feature of that peripheral which is then implemented, ¶55), and 
wherein at least a portion of the first remote access digital mixing session and at least a portion of the second remote access digital mixing session occur concurrently (¶32, ¶63: simultaneous and in substantial real-time), and
wherein each of the received first access code and the received second access code includes corresponding access credentials previously provided by the processor to a 

Regarding claim 5, Silfvast discloses the system of claim 1, wherein the accessed video and audio data comprise real-time events at corresponding one of the first location and the second location (¶28: examples of events such as concerts and corporate audio/video applications).

Regarding claim 7, Silfvast discloses the system of claim 1, wherein each of the first digital mixing console and the second digital mixing console comprise a plurality of user controls corresponding to the plurality of peripheral devices communicatively coupled thereto, and wherein adjusting sound output by the at least one of the peripheral devices is in response to user input, via the interface, indicating a change in position of the user control associated with the at least one of the peripheral devices (Fig. 9-10, ¶76-78).  

Regarding claim 8, Silfvast discloses the system of claim 1, wherein adjusting sound output by the at least one of the peripheral devices is in response to user input, via the interface, indicating a change to a value of a parameter associated with sound output by the at least one of the peripheral devices (Fig. 9-10, ¶76-78).

Regarding claims 9 and 15-16, claims 9 and 15-16 recite limitations similar to claims 1 and 7-8, respectively, and are similarly rejected.

Regarding claims 12 and 14, claims 12 and 14 each recite limitations similar to claim 1 and are similarly rejected.

Regarding claim 17, Silfvast discloses a virtual sound engineer system (¶11), comprising: 
a mobile device including a processor and an interface connected to the processor (¶74: DSSN system node running on computer or mobile device), the processor being configured to: 
generate a first unique identifier for a first remote access digital mixing session and generating first access credentials including authorization information associated with the first unique identifier (¶64: each user given different permissions for system access, Fig. 8-10, ¶75: access privilege assigned by user name, i.e. access code including authorization information, Bob, Tina, Sam, Pat each have different network locations and authorization permissions); 
generate a second unique identifier for a second remote access digital mixing session and generate second access credentials including authorization information associated with the second unique identifier (¶64: each user given different permissions for system access, Fig. 8-10, ¶75: access privilege assigned by user name, i.e. access code including authorization information, Bob, Tina, Sam, Pat each have different network locations and authorization permissions); 
transmit the first access credentials to a first user device disposed at a first location and transmit the second access credentials to a second user device disposed at a second location different from the first (¶63, 64, ¶75: each user and user device at different locations with different access credential); 
initiate the first remote access digital mixing session (¶26-30: distributed self scaling network session for remote nodes) to remotely access a first digital mixing console stored on the first user device (Fig. 3, ¶36: each of end nodes 302, 304, 306, 308 are digital mixing consoles which are remotely accessed over network 310, ¶63: nodes can be in multiple remote locations simultaneously), wherein the first digital mixing console is communicatively coupled to a first plurality of peripheral devices 
initiate the second remote access digital mixing session to remotely access a second digital mixing console stored on the second user device (¶64: each user of the plural node devices having different permissions to access different system functions, ¶75: assigned by user name to network node), wherein the second digital mixing console is communicatively coupled to a second plurality of peripheral devices disposed at the second location (¶64: each user of the plural node devices having different permissions to access different system functions, ¶75: assigned by user name to network node), 
wherein remotely accessing the first digital mixing console and the second digital mixing console includes adjusting sound output by at least one of the peripheral devices of the first digital mixing console and at least one of the peripheral devices of the second digital mixing console (Fig. 8-10, ¶74-77: user of the UI selects a node, either local or over the network, then controls a source, ex. peripheral instrument connected to the node, and makes an adjustment to an audio feature of that peripheral which is then implemented, ¶55), and 5U.S. Patent Application No.: 17/217,906 Atty Dkt. No. 68097-327611 
wherein at least a portion of the first remote access digital mixing session and at least a portion of the second remote access digital mixing session occur concurrently (¶32, ¶63: simultaneous and in substantial real-time).

Regarding claim 18, Silfvast discloses the system of claim 17, wherein remotely accessing the first digital mixing console includes accessing real-time video and audio data captured at the first location by the first user device (¶32: DSSN enables exchange of audio signals in substantially real-time, ¶63: DSSN performs functions on plural location simultaneously, including control and exchange of audio and video traffic, ¶67: DSSN system further supports video functionality in real-time), wherein 
wherein the real-time video and audio data captured is played back simultaneously as the video and audio data is captured (¶32, ¶63, ¶67, ¶74-77).  

Regarding claim 19, Silfvast discloses the system of claim 18, wherein adjusting sound output by the at least one of the peripheral devices of the first digital mixing console and the at least one of the peripheral devices of the second digital mixing console is based on the accessed video and audio data (Fig. 9-10, ¶76-78).  

Regarding claim 20, Silfvast discloses the system of claim 17, wherein adjusting sound output by the at least one of the peripheral devices is in response to user input, via the interface, indicating a change to a value of a parameter associated with sound output by the at least one of the peripheral devices (Fig. 9-10, ¶76-78).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilton
US 20020026256 A1
Global virtual audio production studio
Stieler von Heydekampf et al.
US 20100303261 A1
User interface for network audio mixers
Saulters
US 20140328485 A1
Systems and methods for stereoisation and enhancement of live event audio
Olesh et al.
US 20160266867 A1
Remote controlled digital audio mixing system
Chavez et al.
US 20170364321 A1
Universal remote monitor mixer system

US 20180308518 A1
Systems and methods for dynamic audio processing
Redmann  et al.
US 6653545 B2
Method and apparatus for remote real time collaborative music performance
Curtin
US 6898637 B2
Distributed audio collaboration method and apparatus
Yeakel et al.
US 7742609 B2
Live performance audio mixing system with simplified user interface
Weel
US 8028323 B2
Method and system for employing a first device to direct a networked audio device to obtain a media item
Lehtiniemi et al.
US 9078091 B2
Method and apparatus for generating media based on media elements from multiple locations
Rotta
US 11079918 B2
Adaptive audio and video channels in a group exercise class


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179